Callahan, J. P. (dissenting in part).
I agree that Supreme Court erred in awarding summary judgment on plaintiffs cause of action under 42 USC § 1983 for violating plaintiffs civil rights. I also concur that the award of attorney’s fees pursuant to 42 USC § 1988 must be vacated and that sanctions under 22 NYCRR 130-1.1 (a) are not warranted. In my view, Supreme Court erred also when it granted plaintiff a tax exemption pursuant to Real Property Law § 420-a (1) (a).
Exemption status should be construed strictly against the taxpayer seeking the benefit of the exemption (Symphony Space v Tishelman, 60 NY2d 33, 36). Defendant contends that plaintiff does not qualify for an exemption because its activities do not fit into one of the applicable categories under Real Property Law § 420-a (1) (a), which are educational, charitable, or devoted to the moral or mental improvement of people. I agree. While plaintiffs purpose does encompass some educational types of activities such as sending speakers to various schools and organizations and publishing a monthly newsletter, those activities do not constitute an educational purpose that qualifies plaintiff for a tax exemption (see, Swedenborg Found. v Lewisohn, 40 NY2d 87, 94-95; Matter of Asia Socy. v Tax Commn., 92 AD2d 781, 782). Although aspects of plaintiffs activities may loosely be characterized as charitable or for the improvement of men, women and children, such activities, either singly or in combination with other tax exempt purposes, are not the principal purpose of the plaintiff corporation. The primary purpose of plaintiff corporation is to eradicate homophobia in the Rochester area and to educate the general public about homosexuality and other related issues such as AIDS. "Commendable and beneficial as this purpose is, it does not qualify the [corporation] for exemption from real property taxation” (Matter of Swedenborg Found. v Lewisohn, supra, at 95). "[P]ublic benefit is not the test of qualification for exemption” (Matter of Association of Bar v Lewisohn, 34 NY2d 143, 155). Therefore, I vote to reverse the order appealed from in its entirety, deny plaintiffs motion and grant defendant’s cross motion for summary judgment (see, Matter of Asia Socy. v Tax Commn., supra). (Appeal from Judgment of Supreme Court, Monroe County, Siracuse, J.— Summary Judgment.) Present — Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.